UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7532



DEXTER GREEN,

                                              Petitioner - Appellant,


          versus


STATE OF SOUTH CAROLINA; FIRST JUDICIAL
CIRCUIT   OF   SOUTH  CAROLINA;  COUNTY   OF
ORANGEBURG; HENRY MCMASTER, Attorney General
for the State of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-03-284-3-22BC)


Submitted: January 15, 2004                 Decided:   January 28, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dexter Green, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dexter Green appeals from the dismissal of his 28 U.S.C.

§ 2254 (2000) petition by the district court and the denial of

reconsideration of that order.       An appeal may not be taken from the

final order in a habeas corpus proceeding unless a circuit judge or

justice   issues   a   certificate    of   appealability.    28   U.S.C.

§ 2253(c)(1)(2000).    A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).

           We have reviewed the record and determine that Green has

not made the requisite showing.         See Miller-El v. Cockrell, 537

U.S. 322, 336 (2003).       Accordingly, we deny a certificate of

appealability and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid in the decisional process.



                                                              DISMISSED


                                 - 2 -